        Case 1:20-cv-02405-EGS Document 47-2 Filed 10/30/20 Page 1 of 1




As detailed below, the Postal Service has seen issues with staffing availability arise in the

identified Districts due to the COVID-19 pandemic, among other reasons.

                                   District                    Employee
                                                               Availability
                        CENTRAL PENNSYLVANIA PFC                84.41%
                         COLORADO/WYOMING PFC                   84.65%
                               DETROIT PFC                      78.16%
                           GREATER INDIANA PFC                  83.25%
                            KENTUCKIANA PFC                     82.28%
                       NORTHERN NEW ENGLAND PFC                 86.54%
                             OKLAHOMA PFC                       83.59%

At the same time that staffing unavailability has become a factor, there has been an increase

volume in package and market dominant products. Each of these factors has had an impact on

local service in the affected Districts. The Postal Service has worked diligently to employ

corrective measures to resolve these issues. The measures include: (1) providing multiple layers

of operational oversight, (2) collaborating with the Office of Inspector General and Inspection

Service for oversight, (3) having Virtual Gembas which are phone and zoom meetings that allow

the Command Center to view any problematic units daily, (4) holding daily discussions at 5:00

p.m. with any unit experiencing issues in order to troubleshoot, and (5) daily reporting of

conditions and local corrective measures taking place.
